DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Applicant’s Amendments, filed 8/11/2021, to claims 1 and 8 acknowledged by Examiner. Additionally, claims 2-5 are cancelled.
Claims 1 and 6-8 are now pending.
Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“joint mechanism” in claims 1 and 6-7, wherein the “joint mechanism” is a pivoting hinge joint (See Figures 1-2).
“positioning mechanism for stopping” in claim 6, wherein this is a positioning hole (See Page 8 of the instant specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bastyr (US 5292303 A) in view of Castillo (US 20040127825 A1).
Regarding claim 1, Bastyr discloses a brace 10 (See Figures 1-5C, see title) comprising: 
a first support 12 (See Figures 1-2, first arm 12) configured to be attached to a part of a body located along a first part of a wearer (See Figure 1, wherein first support 12 is attached to a part of the upper leg 22 of the leg of the user); 
a second support 14 (See Figures 1-2, second arm 14) configured to be attached to a part of a body located along a second part of the wearer (See Figure 1, wherein second support 14 is attached to a part of the lower leg 28 of the leg of the user); and 
a joint mechanism (See Figure 2, wherein this whole exploded construction is a hinge joint) configured to support the first and second supports 12/14 (See Figure 2 wherein each of the first and second supports 12/14 are attached into the joint mechanism thus being supported therein) so that the first and second supports 12/14 can rotate with respect to each other around a rotation axis (See Figure 2 and Col. 5 lines 16-30, wherein the first and second supports 12/14 are pivotally connected via a pivot pin 36, such that the pivot pin 36 establishes a rotation axis around it), wherein 
the brace 10 further comprises a first stopper 46 and a second stopper 48 (See Figure 2 and Col 5 lines 39-50 and Col 6 lines 18-31, wherein these “limiting pins” function as stoppers in order to stop rotation movement of the joint), each of the first and second stoppers 46/48 are configured to be insertion-fitted into the joint mechanism (See Figures 2-4, wherein the stoppers 46/48 are configured to be inserted and un-inserted into the space between plates 38 and 40 of the joint mechanism) in such a manner that the stoppers 46/48 can be fixed to and removed from the joint mechanism (See Figure 4, wherein the stopper is shown to be fixed to and also removed), 
the joint mechanism (See Figure 2) comprises: 
an insertion-fitting receiver S (See Figures 2-4, the space between plates 38 and 40 is the “insertion-fitting receiver” for receiving the stoppers 46/48, herein referenced as “S”) 
a first lever 84 and a second lever 86 (See Figures 2 and 4, see specifically Figure 4 wherein the part 86 is functions as a lever by being movable as a bar with a fulcrum centered at the pivot pin 36 area); and 
a regulation part 32 integrally provided with the second support 14 (See Figure 2), the regulation part 32 being disposed around the rotation axis in the second support 14 (See Figure 2 wherein the regulation part 32 is formed around the rotation axis of the pivot pin 36, and is a “regulation part” by providing regulation limiting faces 76 and 80, see Col 6 lines 18-31), and 
the regulation part 32, which rotates around the rotation axis (rotation axis of pin 36) in an integrated manner with a rotation of the second support 14 (See Figure 2 wherein the regulation part 32 is integral with second support 14 such that they will rotate with each other), includes an arm part (76 and 80, the continuous surface therein as seen in Figure 2) extending in a radial direction with respect to the rotation axis (See Figure 2 and Figures 5A-5C wherein the arm part 76/80 extends radially away from the rotation axis established by pin 36) that is arranged within a range between the first and second stoppers 46/48 (See Figure 2 and Figures 5A-5C wherein the arm part 76/80 is between the stoppers 46/48) so as to make surface contact with a projecting part 62 (as seen in Figure 4, 62 is the entire elongated pole extending from the head of the stopper 46/48 extending through the insertion-fitting receiver space S) of each of the stoppers 46/48 fixed to the insertion-fitting receiver S (See Figure 2 and Figure 4, wherein the stoppers 46/48 have an end elongated end 62 (entire aspect extending from head of the stopper) that extends into and through the insertion-fitting receiver S, such that as seen in Figure 5A-5C will make surface contact with the arm parts 76/80 within the insertion-fitting receiver S which is further described in Col. 6 lines 18-31 wherein each stopper 46/48 is positioned to “abut”, which is surface contact, the arm 76/80) on a trajectory of the rotation (See 
wherein the arm part 76/80 of the regulation part 32 and the projecting part 62 of each of the stoppers 46/48 are positioned within the insertion-fitting receiver S such that the surface contact between the arm part 76/80 and the stoppers 46/48 is configured to occur within the insertion-fitting receiver S (See Figures 2-4 wherein the arm part 76/80 and the projecting part 62 are provided in the insertion-fitting receiver S, the space between places 38 and 40, such that they make contact therein), 
wherein the stoppers 46/48 are able to be insertion-fitted into respective insertion-fitting receivers S in a state in which the first and second supports 12/14 are already attached to the wearer (See Col. 8 lines 5-60 wherein the method of using the stoppers 46/48 is described therein such that the function of the device may be performed while the brace are attached to the wearer as seen in Figure 1), 
wherein the first lever 84 and the second lever 86 (See Figure 2) are configured to engage an outer surface of a respective stopper 46/48 (See Figure 4, wherein the lever 86 is engaging with the outer surface of the stopper 48), the outer surface positioned outside of the insertion-fitting receiver S (See Figure 4, wherein the outer surface of the stopper 48 being interacted with is outside of the receiver S area, the gap area between plates 38/40), such that the respective stoppers 46/48 are pressed in a direction toward the insertion-fitting receiver S 
Bastyr does not disclose wherein the first and second stoppers 46/48, which are insertion-fitted into the insertion-fitting receiver S, are selected from a set of a plurality of stoppers according to a desired regulated rotation range, the plurality of stoppers comprising projecting parts having projecting lengths different from each other.
However, Castillo teaches an analogous joint 12 for regulating the flexion and extension angle of a joint (Abstract) through the use of analogous first and second insert members/stoppers 68 and 70 [0045]. Joint 12 of Castillo (See Figure 5) has an analogous first support 24 with an insertion fitting receiver 38 [0045] and second support 48 with a regulating part 64 [0044] wherein regulating part 64 moves from end 72 to end 74 of insertion fitting receiver 38 and will stop movement of the joint when it reaches either of these ends (See Figure 2), wherein this is analogous to the functionality of Bastyr. To alter the angle of movement the analogous stopper comprises: an analogous first stopper 68 comprising a first projecting part 66 configured to come into contact with the analogous regulation part at one end 72 of a rotating motion thereof; and an analogous second stopper 70 comprising a second projecting part 66 configured to come into contact with the regulation part at the other end 74 of the rotating motion thereof [0045]. Thus the angle of permitted movement may be carefully selected through the use of two stoppers 68 and 70, wherein the selection of stoppers 68 and 70 includes a set of a plurality of stoppers 68/70 (See Figure 6) according to a desired regulated rotation range (see [0045]), the plurality of stoppers comprising projecting parts having projecting lengths different from each other (See Figure 6 and [0045]) wherein this allows for further fine tuning of the range of motion.

Regarding claim 6, Bastyr in view of Castillo discloses the invention of claim 1 above.
Bastyr further discloses wherein the joint mechanism comprises a positioning mechanism 64/68/70 for stopping the lever 84/86 in a predetermined position (See Figures 2 and 5A-5C and Col 6 lines 54-66 and Col 5 line 64 – Col 6 line 17, wherein these are holes 64/68/70 determine the placement of the stoppers 46/48 such that the lever has a stopped predetermined placement according to these holes 64/68/70).
Regarding claim 8, Bastyr in view of Castillo discloses the invention of claim 1 above.
Bastyr further discloses wherein the stopper 46/48 is configured to be insertion-fitted into the insertion fitting receiver S (See Figures 2 and 4) in a replaceable manner (See Figure 4 and Figures 5A-5C, such that the stoppers 46/48 may be replaced into the insertion fitting receiver S, the area between the plates 38/40, in different or previous prior positions based on the holes 64/68/70; see CollinsDictionary definition [https://www.collinsdictionary.com/us/dictionary/english/replace] of “replace” being “If you replace something, you put it back where it was before”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bastyr (US 5292303 A) in view of Castillo (US 20040127825 A1) in view of Corbett (US 5772619 A).
Regarding claim 7, Bastyr in view of Castillo discloses the invention of claim 1 above.
Bastyr in view of Castillo does not disclose wherein one of the first and second supports is a lower leg frame configured to be attached to a lower leg of the wearer, the other of the first 
Bastyr does disclose the joint determines a range of flexion and extension movement (Col. 6 lines 18-31). Bastyr also further teaches it is understood that one skilled in the art can readily adapt the brace of the present invention to the opposite leg or to other skeletal joints (Col. 4 lines 56-65).
Furthermore, Corbett teaches an analogous joint mechanism 20 comprising limits of motion (See Figures 9 and 11, Col. 4 lines 30-38), with an analogous first support 27 being a lower leg frame configured to be attached to a lower leg of the wearer (See Figure 11), an analogous second support 36 being a sole plate 54 on which the wearer is configured to place his/her sole (See Figure 11, and Col. 4 lines 30-38), and for the joint mechanism 20, the rotation range is determined so that a range of a plantar-flexion motion and a dorsiflexion motion adapted for an ankle joint of the wearer is regulated (See Figure 11, wherein the joint 20 is placed adjacent the ankle joint of the human body such that ankle motion which implicitly includes plantar flexion and dorsiflexion is regulated, also see Col. 4 lines 30-38), such that the joint mechanism 20 herein is able to support and aid in healing of a sprained or broken joint of an ankle (See Col. 1 lines 6-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brace 10 and joint mechanism (Figure 2) of Bastyr in view of Castillo to be provided as an ankle brace as taught by Corbett above in order to enable the brace to support and aid in healing of a sprained or broken joint of an ankle (See Corbett Col. 1 lines 6-21) (Also see Bastyr Col. 4 lines 56-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        12/6/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/6/2021